Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/28/21 have been fully considered but they are not persuasive. Applicant argues, in view of the rejections of claims 1, 9 and 17, that the prior art of record, US 2017/0219360 A1 to Cui et al (hereinafter ‘Cui’), does not disclose "the filtering process deletes ... based on a speed," as claimed. 85216324US04Applicant adds that the speed in Cui’s disclosure is not used as a basis for creating the simplified path i.e. deleting or removing any of the potentially inaccurate GPS points. 
Examiner respectfully disagrees. Examiner believes contrary to Applicant’s arguments, Cui makes the decision of applying the simplified version (i.e. reducing/removing mapping points) to the map if all rules are true as disclosed this feature in Para [0050]:
“The selection module 205 determines whether to select the simplified portion of the GPS path of travel based on a set of rules that govern whether to use the simplified portion of the GPS path of travel over the corresponding map matched path of travel. In one embodiment, the selection module 205 selects the simplified portion of the GPS path of travel if all of the rules described below are satisfied. Otherwise, the map matched path of travel is selected by the selection module 205.”

Cui further discloses one of the rules being the “speed” rule in Para [0060]:
“The set of rules may also include a "speed" rule requiring that the transportation vehicle was travelling less than a threshold speed (e.g., 45 meters per second) at the time when the GPS points that are candidates for being inaccurate were measured by the location tracking device 101. If the transportation vehicle was travelling more than the threshold speed, the GPS data received from the location tracking device 101 is likely to be inaccurate resulting in an artificial increase in the calculated speed of the transportation vehicle.
Therefore, based on the passages above, if all the rules apply, including the speed rule, and are true then the selection would be the simplified version (e.g. see para [0045], wherein by simplifying portions of the GPS path of travel that are potentially inaccurate, the path creation module 205 reduces the impact of the inaccurate points on the path of travel reported by the location tracking device 101.) of the travel path by reducing or filtering inaccurate points.
Therefore, Examiner believes that Cui still meets the requirements of the language of claims 1, 9 and 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0219360 A1 to Cui et al (hereinafter ‘Cui’).
Regarding claim 1, Cui discloses a method for determining a moving track (Para [0003], wherein a tracking server is in communication with a location tracking device that is located within the vehicle and receives GPS data from the location tracking device), the method comprising: obtaining locations of n original track points P1 to P, during a moving process of a mobile terminal, wherein a time point at which the mobile threshold speed, the GPS data received from the location tracking device 101 is likely to be inaccurate resulting in an artificial increase in the calculated speed of the transportation vehicle.) at at least one of the n original track points P1 to Pn (Para [0045], wherein by simplifying portions of the GPS path of travel that are potentially inaccurate, the path creation module 205 reduces the impact of the inaccurate points on the path of travel reported by the location tracking device 101, as effectively filtering of the points); and determining a moving track of the mobile terminal on at least one road included in a road map comprising a plurality of 
Regarding claim 9, Cui discloses an apparatus for determining a moving track (Para [0003] and Fig. 1, wherein a tracking server is in communication with a location tracking device that is located within the vehicle and receives GPS data from the location tracking device), the apparatus comprising a processor and a memory having computer-readable instructions stored thereon that, when executed by the processor (Para [0093], wherein the tracking server 100 includes processing resources 801, main memory 803, read only memory (ROM) 805, storage device 807, and a communication interface 809.), cause the apparatus to: obtain locations of n original track points P1 to Pn, where n is a positive integer, during a moving process of a mobile terminal, wherein a time point at which the mobile terminal passes an ith original track point P, in the n original track points P1 to P, is earlier than a time point at which the mobile terminal passes an (i+1)th original track point P,1, and n and i are positive integers (Para [0043], wherein in FIG. 3, according to the GPS data for a trip, a transportation vehicle completed a trip starting on B street at time t=0 and ending on E street at time t=260. Each dot shown in FIG. 3 represents a GPS point included in the GPS data for a trip and the dashed line 301 that connects the GPS points in FIG. 3 represents the GPS path of travel of the transportation vehicle.); perform a filtering process on the n original track points P1 to Pn, wherein the filtering process deletes at least one of the n original threshold speed, the GPS data received from the location tracking device 101 is likely to be inaccurate resulting in an artificial increase in the calculated speed of the transportation vehicle.) at at least one of the n original track points P1 to Pn (Para [0045], wherein by simplifying portions of the GPS path of travel that are potentially inaccurate, the path creation module 205 reduces the impact of the inaccurate points on the path of travel reported by the location tracking device 101, as effectively filtering of the points),; and determine a moving track of the mobile terminal on at least one road included in a road map comprising a plurality of roads based on target track points obtained by performing the filtering process on the n original track points P1 to Pn (Para [0048], wherein FIG. 4 illustrates a simplified GPS path of travel according to one embodiment. Similar to FIG. 3, the map matched path of travel is represented by a solid line in FIG. 4. The dashed line shown in FIG. 4 represents the simplified GPS path of travel.).
Regarding claim 17, Cui discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor (Para [0105], wherein this apparatus may be specially constructed for the required purposes, or it threshold speed, the GPS data received from the location tracking device 101 is likely to be inaccurate resulting in an artificial increase in the calculated speed of the transportation vehicle.) at at least one of as effectively filtering of the points); and determine a moving track of the mobile terminal on at least one road included in a road map comprising a plurality of roads based on target track points obtained by performing the filtering process on the n original track points Pi to Pn (Para [0048], wherein FIG. 4 illustrates a simplified GPS path of travel according to one embodiment. Similar to FIG. 3, the map matched path of travel is represented by a solid line in FIG. 4. The dashed line shown in FIG. 4 represents the simplified GPS path of travel.).

Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Cui, does not disclose:
. . . . .evenly arranging to-be-filtered points . . .. .. on a straight line from the first location to the second location; and evenly arranging to-be-filtered points . . . . . on a straight line from the second location to the third location, wherein . . . . indicates rounding down, of claims 2, 10 and 18 combined with other features and elements of the claims;
deleting the first to-be-filtered point Pa based on a determination that the speed at the first to-be-filtered point Pa is greater than or equal to a preset speed, of claims 3, 11 and 19 combined with other features and elements of the claims;
Claims 4, 12 and 20 depend from an allowable base claims and are thus allowable themselves;
. . . . deleting the to-be-filtered point P,+1 or the to-be-filtered point P,+2 in the four to- be-filtered points Pc, P,+1, Pc+2, and P,+3 based on a determination that the first angle is less than or equal to a first preset angle and the second angle is less than or equal to a second preset angle, of claims 5 and 13 combined with other features and elements of the claims;
. . . . deleting the (a+l)' to-be-filtered point Pf in the 2a+1 to-be-filtered points Pfa to Pf+a based on a determination that the distortion degree is greater than or equal to a preset distortion degree, of claims 6 and 14 combined with other features and elements of the claims;
. . . . .determining that the average value of the longitudes and the average value of the latitudes are respectively a longitude and a latitude that are of the . . . to-be-filtered point Pi in the . . . to-be-filtered points . . . , of claims 7 and 15 combined with other features and elements of the claims;
. . . . . deleting one or more of the yth to-be-filtered point Py or the (y+l)th to-be-filtered point Py+1 based on a determination that a distance between the yf to-be-filtered point Py and the (y+1)th to-be-filtered point Py+1 is less than or equal to a preset distance, of claims 8 and 16 combined with other features and elements of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662